Exhibit 10.31

AMENDMENT AGREEMENT







THIS AMENDMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of December 30, 2012, by and between Applied Visual Sciences, Inc., a
Delaware corporation (the “Borrower”), and Michael W. Trudnak (the “Lender”).




WITNESSETH:




WHEREAS, the Borrower and Lender entered into Loan Agreements, dated April 21,
2006, October 3, 2006, and October 18, 2006 (collectively, the “Loan
Agreements”), pursuant to which the Lender loaned to the Borrower $200,000,
$102,000 and $100,000 respectively, an aggregate of $402,000 for the purpose of
facilitating on-going operations; and




WHEREAS, the principal amount of the April 21, 2006 loan was evidenced by a
promissory note dated April 21, 2006 (the “April 21, 2006 Note”), the principal
amount of the October 3, 2006 loan was represented by a promissory note dated
October 3, 2006 (the “October 3, 2006 Note”), and the October 18, 2006 loan was
represented by a promissory note dated October 18, 2006 (the “October 18, 2006
Note”), each as executed by the Borrower (the April 21, 2006 Note, the October
3, 2006 Note and the October 18, 2006 Note shall collectively be referred to
herein as the “Notes”); and




WHEREAS, each such Note originally provided that the principal amount thereof is
due in one payment the earlier of: “(a) six months from the date of execution of
the Note, (b) the date the Borrower receives an aggregate of $2,000,000 or more
from the sales of its common stock, $.001 par value per share, or other
securities of the Borrower following the date of issuance of this Note, or (c)
the date of the occurrence of an Event of Default”; and




WHEREAS, the parties entered into an Amendment Agreement, dated effective
October 21, 2006 (the “October 21, 2006 Amendment Agreement”), pursuant to which
they agreed to amend the April 21, 2006 Note to extend the date the principal
amount thereof is due and payable to December 31, 2006; and




WHEREAS, the parties entered into an Amendment Agreement, dated effective
November 10, 2006 (the “November 10, 2006 Amendment Agreement”), pursuant to
which they agreed to amend the Notes to extend the date the principal amount
thereof of $402,000 is due and payable to May 31, 2007; and




WHEREAS, the Borrower paid the Lender the sum of $100,000 on November 20, 2006
and the sum of $100,000 on April 17, 2007, in repayment of the April 21, 2006
Note; and




WHEREAS, on June 25, 2008, the Lender made an additional loan to the Borrower in
the amount of $24,000, for the purpose of facilitating on-going operations, and
subject to the same terms and conditions as the October 18, 2006 Note; and




WHEREAS, the Borrower paid the Lender the sum of $26,000 on August 1, 2010,
$62,200 on September 24, 2010, $6,900 on October 15, 2010, and $6,900 on
December 3, 2010, in repayment of the October 3, 2006 Note; and








WHEREAS, the Borrower paid the Lender the sum of $6,900 on December 12, 2010,
$26,200 during the period of January through June 2011, and $6,900 on November
16, 2011, towards repayment of the October 18, 2006 Note;




WHEREAS, on September 14, 2011, the Lender made an additional loan to the
Borrower in the amount of $5,000, for the purpose of facilitating on-going
operations, and subject to the same terms and conditions as the October 18, 2006
Note; and




WHEREAS, the parties desire to extend the outstanding principal amount of
$89,000 under the Notes due and payable to the Lender and modify the conditions
under which the payment of such principal amount by the Borrower may be
accelerated.




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:




1.

The first full paragraph of the April 21, 2006 Note, as amended by the Amendment
Agreement, is hereby further amended by deleting the language in subparagraphs
(a), (b) and (c) thereof in their entirety and inserting in lieu thereof the
following: “(a) December 31, 2007.”




2.

The first full paragraph of the October 3, 2006 Note is hereby amended by
deleting the language in subparagraphs (a), (b) and (c) thereof in their
entirety and inserting in lieu thereof the following: “(a) December 31, 2010.”




3.

The first full paragraph of the October 18, 2006 Note is hereby amended by
deleting the language in subparagraphs (a), (b) and (c) thereof in their
entirety and inserting in lieu thereof the following: “(a) June 30, 2013.”




4.

Except as set forth above, all other terms and provisions of the Notes and the
Loan Agreements shall remain unchanged and in full force and effect.




5.

The Lender hereby waives any and all events of default that have occurred under
the Notes following the date of each such Note and through the date hereof.




6.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without regard to the conflict of laws provisions
of such state.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]








IN WITNESS WHEREOF, the Borrower and Lender have caused this Agreement to be
duly executed effective as of the date first above written.







WITNESS:

APPLIED VISUAL SCIENCES, INC.

(“BORROWER”)







___________________________

By:

____________________________________

Name:

/s/ Gregory E. Hare

Its:

Chief Financial Officer







WITNESS:

MICHAEL W. TRUDNAK

(“LENDER”)







__________________________

Signed: ___________________________________

  /s/ Michael W. Trudnak



